Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00655-CR

                                     Matthew Jamal JACKSON,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR0148
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 6, 2016

AFFIRMED

           Matthew Jamal Jackson appeals his conviction for aggravated robbery. He argues (1) he

was denied a speedy trial; (2) the trial court erred by denying his motion to suppress; and (3) the

trial court erred by admitting testimony regarding a police officer’s use of a cell phone application.

We affirm the trial court’s judgment.

                                    PROCEDURAL BACKGROUND

           Jackson was indicted for aggravated robbery. Jackson pled not guilty, and upon Jackson’s

application, the trial court appointed Jackson counsel. While he was represented by appointed
                                                                                       04-15-00655-CR


counsel, Jackson filed numerous pro se motions, including a motion to suppress, motions to set

the case for trial, motions to dismiss with prejudice for the State’s failure to prosecute, and motions

for a speedy trial. The case proceeded to a trial by jury, which convicted Jackson of aggravated

robbery and sentenced him to seven years’ confinement. Jackson appeals.

                                           SPEEDY TRIAL

       Jackson argues he “was denied a speedy trial.” The record contains numerous motions for

a speedy trial, all filed by Jackson after he was appointed counsel. Counsel did not file or present

a motion for speedy trial to the trial court, and the trial court did not consider or rule on any of

Jackson’s pro se motions for a speedy trial. Because a defendant has no right to hybrid

representation, “a trial court is free to disregard any pro se motions presented by a defendant who

is represented by counsel.” Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). As a

result, “a trial court’s decision not to rule on a pro se motion” is not “subject to review.” Id.

Accordingly, Jackson’s first issue is overruled.

                                       MOTION TO SUPPRESS

       Jackson argues the trial court erred by denying his motion to suppress evidence obtained

after his arrest because he was unlawfully arrested without a warrant. “[T]o be timely, a motion to

suppress must be presented before the evidence or testimony is admitted.” Strehl v. State, —

S.W.3d —, No. 06-15-00117-CR, 2016 WL 489652, at *2 (Tex. App.—Texarkana Feb. 5, 2016,

no pet.). “If the jury hears the evidence before the trial court rules on the motion to suppress, the

motion is forfeited.” Id.

       Jackson filed a pro se motion to suppress and immediately before trial commenced,

Jackson’s counsel orally adopted the motion. The trial court granted the State’s request that the

motion “run with trial as those issues present themselves.” The State presented eight witnesses

who testified about the events leading up to and after Jackson’s arrest. After the trial court excused
                                                   -2-
                                                                                     04-15-00655-CR


the State’s last witness, Jackson moved to suppress evidence obtained as a result of his warrantless

arrest. When Jackson sought a ruling on his motion to suppress, all of the State’s witnesses’

testimony had been admitted and the jury had heard all of the evidence. Thus, Jackson forfeited

his motion to suppress and waived the issue for appeal. See id.

          OFFICER LANG’S TESTIMONY REGARDING THE CELL PHONE APPLICATION

       Jackson argues the trial court erred by admitting Officer Michael Lang’s testimony

explaining how authorities located Jackson after he stole the victim’s car and cell phone. Officer

Lang testified he used a cell phone application to track the victim’s cell phone and thereby tracked

Jackson’s location and movement. Jackson contends on appeal that the trial court erred by

admitting Officer Lang’s testimony because it was based on the application’s coding (the

“underlying program”), which is a “writing” under Texas Rule of Evidence 1002, and therefore

not the best evidence of how authorities located him. At trial, however, Jackson argued Officer

Lang’s testimony was not the best evidence of “ownership of the phone.” Jackson explained, “The

testimony as to who owns the phone rests on the documents of title to the phone or . . . the

memoranda bill. And therefore, the best evidence is required.” Understanding Jackson’s objection

as arguing the cell phone itself was the best evidence, the State responded that Jackson was last in

possession of the phone and made the phone unavailable. The trial court overruled the objection

and “instruct[ed] the State to lay more of a foundation as to how this officer came to believe that

that phone was the appropriate phone to track.”

       If an objection made in the trial court differs from the complaint made on appeal, the

appellant generally has not preserved any error for review. Spence v. State, 795 S.W.2d 743, 762

(Tex. Crim. App. 1990). The Court of Criminal Appeals has recognized exceptions when the

objection “is of the sort that the trial judge and opposing counsel could have clearly understood

the true basis of the objection.” Id. At trial, Jackson argued Officer Lang’s testimony was not the
                                                -3-
                                                                                   04-15-00655-CR


best evidence of who owned the cell phone. On appeal, Jackson argues Officer Lang’s testimony

was not the best evidence of the cell phone application’s coding. Jackson’s objection in the trial

court differs from the complaint he makes on appeal, and the record shows the trial court and the

State understood Jackson’s objection pertained to testimony about who owned the cell phone, not

to testimony about the cell phone application used to track Jackson’s location and movement.

Therefore, Jackson has not preserved error for review. See id.

                                          CONCLUSION

       The trial court’s judgment is affirmed.

                                                  Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                 -4-